DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,824,877. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are anticipated by claims of U.S. Patent No. 10,824,877.
Claim 1 of instant application
Claim 12 of U.S. Patent No. 10,824,877
A method comprising: receiving a first image that includes a first set of pixels and a second image that includes a second set of pixels; dividing the first set of pixels into subsets of pixels; for each of the subsets of pixels: selecting an anchor pixel in the respective subset of pixels; for each of a set of predictors: applying the respective predictor to the anchor pixel to determine a predicted position in the second set of pixels; and determining a matching cost for the predicted position; and determining a closest matching region in the second set of pixels for the respective subset of pixels based on the matching costs.
 A method comprising: storing a first two-dimensional (2D) image and a second 2D image in a first memory of a computer vision system, wherein the second 2D image includes a set of paxels; performing a predictor-based correspondence search for each paxel in the set of paxels in the second 2D image that includes, for an anchor pixel in the respective paxel, evaluating a plurality of predictors to determine a first predictor of the plurality of predictors that, when applied to the anchor pixel, produces a closest match to a respective pixel in the first 2D image; performing a step search for each paxel of the set of paxels using the first predictor associated with the respective paxel to determine a respective best matching pixel for the anchor pixel of the respective paxel in the second 2D image; and determining optical flow vectors for each pixel in the paxel based on the first predictor and the respective best matching pixel associated with the anchor pixel of the respective paxel.


Claim 12 of instant application
Claim 1 of U.S. Patent No. 10,824,877
A circuit device comprising: a predictor search engine configured to: receive a first image and a second image; divide the first image into subsets of pixels; for each of the subsets of pixels: select an anchor pixel in the respective subset of pixels; for each of a set of predictors: apply the respective predictor to the anchor pixel to determine a predicted position in the second image; and determine a matching cost for the predicted position; and determine a closest matching predictor in the second image for the respective subset of pixels based on the matching costs; and a step search engine coupled to the predictor search engine and configured to, for each of the subsets of pixels: apply the closest matching predictor to the respective subset of pixels to determine a predictor position; and perform a step search around the predictor position to determine an optical flow vector for each pixel in the respective subset of pixels.
A system comprising: an image generation device configured to capture a first two-dimensional (2D) image and a second 2D image of a scene, wherein the second 2D image includes a set of paxels; a first memory coupled to the image generation device and configured to store the first and second 2D images; and a dense optical flow engine (DOFE) coupled to the first memory and configured to: perform a predictor-based correspondence search for each paxel of the set of paxels in the second 2D image that includes, for an anchor pixel in the respective paxel, evaluating a plurality of predictors to determine a first predictor of the plurality of predictors that, when applied to the anchor pixel, produces a closest match to a respective pixel in the first 2D image; perform a step search for each paxel of the set of paxels using the first predictor associated with the respective paxel to determine a respective best matching pixel for the anchor pixel of the respective paxel in the second 2D image; and determine optical flow vectors for each pixel in each paxel of the set of paxels based on the first predictor for the respective paxel and based on the respective best matching pixel associated with the anchor pixel of the respective paxel.


	Claims 2-11 and 13-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664